DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-11 in the reply filed on 06/02/2022 is acknowledged.
Claims 12-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/02/2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mishima et al (US 2011/0171069).
Mishima et al teach a method as claimed.
The method comprises moving the aspiration tube (1) as claimed and discharging a cleaning liquid (3) as claimed.
The movement of the aspiration tube is shown at least on Figures 6 and 7.
The discharge and the flow of the cleaning liquid (3) is shown at least on Figures 6 and 7.
A cleaning vessel is disclosed at least at [0030].
Stopping the tube (1) at the position wherein the tip touches the surface of the liquid is disclosed at least for the position 14. 
The detecting of liquid and obtaining and memorizing the positions is disclosed at least at [0048].
The discharging liquid in the form of obliquely downward straight columnar flow is shown at least on Figures 6 and 7.
See entire document, especially Figures 6, 7 and the related description and the description at [0027-54].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mishima et al (US 2011/0171069).
Mishima et al, as applied above, do not specifically teach continuously draining the cleaning vessel/tank.
However, it would have been obvious to an ordinary artisan at the time the invention was filed to continuously drain the cleaning vessel/tank in the method of Mishima et al in order to remove the used cleaning liquid from the tank to prevent overfilling of the tank and  contact of the with the used cleaning liquid.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mishima et al (US 2011/0171069) as applied to claim 3 above, and further in view of Ravalico et al (US 2003/0223472).
Mishima et al, as applied above, do not specifically teach discharging the cleaning liquid from the tip into the cleaning vessel by supplying the cleaning liquid into the tube.
However, Ravalico et al teach that it was known to discharge the cleaning liquid from the tip into the cleaning vessel by supplying the cleaning liquid into the tube in addition to cleaning the external surface of the tube.
See at least Figure 3 and the related description.
It would have been obvious to an ordinary artisan at the time the invention was filed to discharge the cleaning liquid from the tip into the cleaning vessel by supplying the cleaning liquid into the tube in addition to cleaning the external surface of the tube since Ravalico et al recommend such.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mishima et al (US 2011/0171069) in view of EP 2390669.
Mishima et al, as applied above, do not specifically teach cleaning the tube with a second cleaning liquid with higher detergency than the cleaning liquid prior the application of the cleaning liquid to the tube.
However, EP 2390669 teaches that it was known to clean tubes with the detergents prior to cleaning with cleaning/washing liquid. See at least Figures 3-8 and the related description.
It would have been obvious to an ordinary artisan at the time the invention was filed to clean the tube with a second cleaning liquid with higher detergency than the cleaning liquid prior the application of the cleaning liquid to the tube since EP 2390669 recommends such.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304. The examiner can normally be reached 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MARKOFF/Primary Examiner, Art Unit 1711